Title: To James Madison from an Unidentified Correspondent, 1 September 1822
From: 
To: Madison, James


                
                    Sir,
                    Pennsylvania September 1. 1822.
                
                “Nulla dies sine linea.”
                Upwards of seven years have elapsed, since you had plunged the United States into flagranti bello: and, as you were the Author of that War, & responsible for the consequences, mediate and immediate; you will pardon me, for the feeble attempt, I shall make, in the narrow compass of a Letter to remind you of a few of the probable consequences all which and many more were at its commencement (and then had been with prophetic wisdom) foretold you with a warning voice, by some of the now departed

heros
   *Washingtons Advice. Col. Chronicle Sep. 27. 1814.
 and fathers of our Liberty & Independence: and all which and many more have since been realized by sad experience! Suffer me, Sir, to bring to your view some of the most prominent of those consequences. You cannot, most assuredly, be insensible to the deplorable condition of our common Country. If I could be persuaded of this, I would ask leave to direct and fix your attention to the dismal Contrast which arises to the View, on drawing a comparison between the two periods antecedent and subsequent to the memorable era, the 18 June 1812. You, Sir, in common with every other person must be convinced of the miserable state of the country. The unparalleled complication of calamities arising immediately from natural political and commercial causes, that has afflicted the people of the U States ever since that unfortunate day cannot be otherwise accounted for than by tracing them to that War into which you without necessity without policy without prudence and without preparation plunged the nation. A war that has not only inflicted an incurable wound into the Constitution, but sap’d the Basis of it. A War, professedly waged for the vindication of maritime rights, the violating of which even admitting the alledged fact, never did by the Laws of nations & of nature’s god, constitute a cause of war or shedding of human blood: the fact of a Sailor being compelled even against his will into the exercise of his proper employment and duly remunerated for his service, could in no sense under those circumstances be called Imprisonment; nor the vessels in which he was so constrained and employed, “prisons” or “floating dungeons!” But it was well calculated to inflame, and ultimately to serve your purpose. For the presidential office was then shortly to be newly filled and one hundred thousand dollars (4 years salary) was a prize worth drawing out of the political Wheel; and it should seem, that although it was to be “the price of blood” it proved a tempting Bait. Accordingly you were tempted by its charms, and rashly & regardless of all consequences, swallowed it. You next accepted the bloody sword and after roling up the Sleeves of your Garments and laying bare your feeble arm, you plunged it in the Bosoms of thousands of your fellow men!
                And now mark the multifarious distresses and calamities that have afflicted the Country ever since. Is it necessary, Sir, to particularize these? It is not. If you have heretofore held a deaf ear to them, but are now willing to hear their recital, ask your Slaves; even they can inform you. If you are too high minded to stoop so low, inquire of James Munro who was your colleague in Butchery!!
                You are now like myself considerably advanced in years & according to the law of nature, in such case, cannot expect to live many more. It is high time, therefore, that you should take a serious view of the aspect of your

hands and the State of your Conscience. Turn & lift your Eyes to the Father of Mercies, and supplicate him to enable you to wash away the bloody stains of the one and assuage the remorse of the other. The murders that were committed, directly and indirectly, during that unjust, unnecessary and wanton War, must as in all other cases of even private murder be answered by a proper atonement. Yes Sir, if one man in case of murder, or causeless shedding of human blood of another, must answer at the Bar of Heaven; so must many; so must a nation. That you might have prevented that War or shortly after its commencement stop’d its Career, are demonstrable facts. Consequently, inasmuch as you did not do either you must in fact and truth be the Father of it.
   †qui non prohibet cum prohibere possit jubet

                You Sir, it was that butchered thousands of human beings and in doing it wasted millions nay hundreds of millions of our money! Do you not admit these facts as solemn serious and sad Truth? Can you deny them? No: you dare not. What justification excuse or palliation can you offer? None. Do you not often hear the voice of the blood of our slaughtered Citizens, crying to heaven, from the Plains of Bridgewater Erie or Bladensburgh for Vengeance? Do not their Shades often visit your pillow, in the silent hours of the night, “at the glimpses of the Moon,” and disturb your slumbers, by appearing to you in your dreams? What says your Conscience; is all right there?!
                Again, I beseech you, Sir, to look around you and observe how insulted and injured heaven is pouring out the “Phials of its wrath[”] upon our once happy country! See the complication of calamity that is chastising us? See our country visited from year [to year] by a state of things closely bordering on Pestilence and Famine? Why is all this? Was this so before that period, that unfortunate era when you received one hundred thousand pieces of silver, “the price of blood?” No. No, never!
                Behold ever since that ill fated day when you wrote your name in that unhallowed statute (Oh! had you while writing it drop’d a Tear on it and blotted it out for ever)—a Statute written with the blood of our fellow mortals—a Statute which it was amply and completely in your power, as it was your solemn duty, to have interposed your disapprobation and forbade the opening of the Sluices of human blood and consequently averted those distresses and disasters which appear to be entailed on the country.
                Behold I say, good Sir, these States? And mark the annual visitations of Heaven in the form of droughts diseases and deaths, even from the Close of the war and that ridiculous Farce, played off at the. city of Ghent! Even until the present calamitous season; when many people, formerly in affluence and opulence, can neither procure bread or water, at many places but at great expence or hardship. To be more particular is needless. A word to

the wise is always sufficient. But the News papers will detail the sad and deplorable condition into which you have brought a once free and happy nation. Yes, Sir, they are the marks of the just vengeance of an angry & offended Diety, visited upon our Nation, as a punishment for Murder of the blackest and deepest dye, among the perpetrators of which you stand, the chief among millions. Yes, Sir, you deliberately and for the price of four times twenty-five thousand dollars placed yourself at the head of bloody monsters. The mark of Cain is in your forehead.
                Again, Sir, after having been, the prime author of death and slaughter, it became a matter of course, that you should be the plunderer of the property of those who survived the bloody conflict. Hence the enormous public debt you have created is become so burthensome that in numerous instances, it had been the lesser evil, if they had been numbered among the slain. How, Sir, is this debt to be paid? When your impolitick course has deprived the people of the ways and means of paying even their private debts. Behold the long lists of Insolvencies and Bankruptcies, The failures and suspension of all business. Where is the trade and commerce, the credit, public and private, the circulating medium in specie and par-paper that was once in such general circulation amongst us? Where the agriculture that pervaded every part of the nation? And all before the 18 June 1812. They are all gone. Your impolitick and cruel and vicious war swept them away or impaired what still remains to such a degree that they only enable the people to linger out an existence, that had better in innumerable instances have been terminated in the general wreck. Yes, Sir, the people are taxed, but you have by the inevitable result of your desperate measures, while you wielded the national sword and were filling your Coffers, deprived them of the means of paying those Taxes. It is an incontrovertible fact that this heavy debt would never have had any existence but for your cruel unjust & unnecessary war; nay all our public debt, which you have increased to somewhere about 100. millions might, if the real honor and interest of the nation had been consulted, long since have been discharged. But instead of paying off the old debt, which was about 35 millions, you chose rather to add an increase of 100 millions to it; as also 100 thousand dollars to your private coffers! Instead of owing nothing as might have been the case if wise and prudent measures had been pursued, the nation at present owes as I observed already, 100 millions. Your Case reminds me of a traitor who from the sordid motives of avarice and ambition betrayed his Master: with this difference, that you betrayed the lives of millions of people.
                I would recommend it to you to reflect on these things and if possible to repent. But if the compunctions of your Conscience (if you have any) should be too poignant you might peradventure find more speedy relief, by having recourse to the same or similar means as your Prototype. For certain it is some Atonement ought nay must be made to an offended God! Hark!

Methinks I hear the voice of thousands of your victims—the victims of your avarice and desperate ambition—whose blood calls aloud, to heaven, for a propitiatory sacrafice. Who so suitable as yourself to step forth, and become voluntary peace offering.
                Before I close this letter I must observe to you that the writer of it is not an old Tory: far from it. But who on the contrary, served his country by fighting the Battles of our Independence, in the war of 1776. But all the fruits and benefits of which you have been so instrumental in impairing if not destroying altogether; for certainly, a people so Bankrupt so insolvent so out of Credits, without Money or commerce, destitute of the means of paying their debts public & privat⟨e⟩ deprived of the conveniences and in thousand instances the necessaries of Life—so afflicted from year to year with droughts & diseas⟨es⟩ a people so circumstanced, it is perfect mockery to call them free and independent. But such was not their situation before the 18th June 1812.
                History will furnish ample testimony that nations must answer for murder, as well as individuals. The Greeks who sacked Troy paid dearly for their victory. And their King, Agamemnon atoned for that iniquitous war. But is it necessary to cite history to prove the impolicy and ruinous consequences of unjust Wars? It is not. But if it were Europe furnishes ample proofs. Besides Principle and the light of Reason are amply sufficient, independent of holy writ: And remember a truth as clear as axiom, That a republick which does not rest upon the basis of Virtue is like a house built upon Sand. Alas! Ours is falling. The immortal Washington had placed it on solid foundations but James Madison, sapt its foundation for ever. To conclude Well might the patriot exclaim in the language of that inimitable passage of the scriptures, not altogether unapposite to the Subject. “O Jerusalem, Jerusalem, thou that killest the Prophets and stonest them that are sent unto thee ⟨how often⟩ would I have gathered thy children together even as a ⟨hen⟩ gathereth her chickens together under her wing, & you ⟨would⟩ not. Behold your house is left unto you desolate.” Yours respectfully,
                
                    Roberts
                
                
                    ☞ NB. The act of rejecting a treaty without laying it before the Senate is also a distinguished link in the Chain of causes and effects that brought the Country to the present miserable Condition, Independent of Embargos, non Intercourse & non Importation laws; when fortune and good policy, in combination offered to throw into our nation’s lap the benefit of Trade & Commerce enable us by Duty on imports & tonage to throw off the burthen of the revolutionary debt and become what we contended for, realy & truly free and independent!
                
            